AMENDED AND RESTATED SUPPLEMENTAL EQUITY CONTRIBUTION GUARANTEE


          AMENDED AND RESTATED SUPPLEMENTAL EQUITY CONTRIBUTION GUARANTEE (this
"Guarantee"), dated as of May 22, 2002, made by COGENTRIX ENERGY, INC., a North
Carolina corporation (the "Equity Guarantor"), in favor of SOUTHAVEN POWER, LLC
(the "Borrower") and CREDIT LYONNAIS NEW YORK BRANCH, as security agent (in such
capacity, the "Security Agent") for the Secured Parties (as defined in the Loan
Agreement (as hereinafter defined)) under the Loan and Reimbursement Agreement,
dated as of May 24, 2001 (as the same may be amended, supplemented or otherwise
modified from time to time, the "Loan Agreement"), Borrower, the several banks
and other financial institutions party thereto and each other bank or financial
institution that becomes a party thereto (the "Lenders"), CREDIT LYONNAIS NEW
YORK BRANCH, as issuing bank (in such capacity, the "Issuing Bank") and as
administrative agent for the Lenders and the Issuing Bank, and CREDIT LYONNAIS
NEW YORK BRANCH and the other parties named therein as arrangers.


W I T N E S S E T H

:




          WHEREAS, the Equity Guarantor has entered into the Supplemental Equity
Contribution Guarantee (the "Original Guarantee"), dated as of February 28,
2002, in favor of the Borrower and the Security Agent;

          WHEREAS, the Borrower entered into an Engineering and Equipment
Procurement Agreement dated and effective as of December 22, 2000 (as amended,
supplemented or otherwise modified from time to time, the "Original Procurement
Agreement") with NEPCO Power Procurement Company (as assignee of NEPCO
Procurement Company, a division of Enron Equipment Procurement Company, pursuant
to an Assignment Agreement, dated as of December 1, 2001), a Delaware
corporation (the "Original Supplier"), and a Construction Agreement dated and
effective as of December 22, 2000 (as amended, supplemented or otherwise
modified from time to time, the "Original Construction Agreement"; together with
the Original Procurement Agreement, the "Original EPC Agreements") with National
Energy Production Corporation, a Delaware corporation (the "Original
Construction Contractor"; together with the Original Supplier, the "Original
Contractor Entities", and each, an "Original Contractor Entity");

          WHEREAS, the Original Contractor Entities and the Borrower also
entered into a Coordination Agreement dated as of December 22, 2000 (as amended,
supplemented or otherwise modified from time to time, the "Original Coordination
Agreement"; together with the Original EPC Agreements, the "Original Contractor
Agreements");

          WHEREAS, the Borrower entered into the Loan Agreement in order, among
other things, to finance its obligations under the Original Contractor
Agreements and secured payment of its Secured Obligations (as defined in the
Loan Agreement) by, among other things, assigning to the Security Agent all of
the Borrower's right, title and interest in, to and under each Original
Contractor Agreement;

          WHEREAS, as of May 17, 2002, in connection with one or more defaults
by the Original Construction Contractor and Original Supplier, the Borrower
terminated each of the Original Contractor Agreements and executed in
replacement thereof (i) an Engineering and Equipment Procurement Agreement dated
as of May 14, 2002 (as amended, supplemented or otherwise modified from time to
time, the "Procurement Agreement") with SNC-Lavalin Procurement, Inc. (the
"Supplier"), (ii) a Construction Agreement dated as of May 14, 2002 (as amended,
supplemented or otherwise modified from time to time, the "Construction
Agreement") with SNC-Lavalin Constructors Inc. (the "Construction Contractor";
together with the Supplier, the "Contractor Entities") and (iii) a Coordination
Agreement dated as of May 14, 2002 (as amended, supplemented or otherwise
modified from time to time, the "Coordination Agreement"; together with the
Procurement Agreement and the Construction Agreement, the "Contractor
Agreements") with both Contractor Entities;

          WHEREAS, each of the Original Construction Contractor and the Original
Supplier anticipates filing a voluntary petition for relief under Chapter 11 of
the Bankruptcy Code;

          WHEREAS, such filing, termination and execution constitute Defaults
under Sections 10.1(g), 10.1(j) and 10.1(c), respectively, of the Loan Agreement
(the "NEPCO-Related Defaults");

          WHEREAS, the Borrower has requested that the Lenders waive the
NEPCO-Related Defaults and amend the Loan Agreement and certain other Financing
Documents in order to, among other things, amend the Construction Budget and the
mechanics involving Extension of Credit Requests and replace the Original
Contractor Entities with the Contractor Entities (the "Waiver");

          WHEREAS, as a condition to granting the Waiver, the Lenders have
required that Cogentrix Southaven Holdings, Inc. ("CSH") and Cogentrix Southaven
Holdings II, Inc. ("CSH II", and together with CSH, the "Borrower Members")
enter into the Amended and Restated Supplemental Equity Contribution Agreement
(the "Supplemental Equity Contribution Agreement"), dated as of the date hereof,
together with Cogentrix Delaware Holdings, Inc. ("Delaware Holdings", and
collectively with the Borrower Members, the "Equity Contributors"), Cogentrix
Energy, Inc. and Credit Lyonnais New York Branch, as Security Agent, pursuant to
which the Equity Contributors will make cash equity contributions to the
Borrower upon the terms and subject to the conditions set forth therein;

          WHEREAS, the Equity Guarantor is the direct or indirect parent of each
Equity Contributor and the Borrower, and it is to the advantage of the Equity
Guarantor that the Lenders grant the Waiver; and

          WHEREAS, it is a condition precedent to the Lenders' granting of the
Waiver that the Equity Contributors shall have executed and delivered the
Supplemental Equity Contribution Agreement and that the Equity Guarantor shall
have executed and delivered this Guarantee to the Security Agent for the ratable
benefit of the Secured Parties.

          NOW, THEREFORE, in consideration of the Lenders' granting of the
Waiver, the Equity Guarantor hereby covenants and agrees that the Original
Guarantee will be amended and restated in its entirety as follows:

          1.     Defined Terms.  (a)    Unless otherwise defined herein, terms
defined in Annex A to the Loan Agreement and used herein shall have the meanings
given to them in Annex A to the Loan Agreement.

               (b)     As used herein, (i) "LD Equity Contributions" shall have
the meaning given to such term in the Supplemental Equity Contribution
Agreement, (ii) "Maximum Guaranteed Amount" means (x) as of the date hereof
through December 31, 2002, $14,850,000 and (y) as of January 1, 2003,
$54,850,000 minus the Cost Savings (as defined in the Supplemental Equity
Contribution Agreement) and (iii) "Obligations" means the collective reference
to any and all LD Equity Contributions due and payable under the Supplemental
Equity Contribution Agreement plus interest accruing at the then applicable rate
provided in the Supplemental Equity Contribution Agreement after the LD Equity
Contributions are due, and interest accruing at the then applicable rate
provided in the Supplemental Equity Contribution Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Equity Contributor whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding, due under the Supplemental Equity Contribution Agreement.

               (c)     The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not to any particular provision of this Guarantee, and section and
paragraph references are to this Guarantee unless otherwise specified.

               (d)     The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

          2.     Guarantee.  (a)    The Equity Guarantor hereby unconditionally
and irrevocably guarantees to the Borrower and the Security Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment by each
Equity Contributor when due of the Obligations; provided that the Equity
Guarantor's Obligations hereunder shall in no event exceed, in the aggregate,
the Maximum Guaranteed Amount.

               (b)     The Equity Guarantor further agrees to pay any and all
expenses (including, without limitation, all fees and disbursements of counsel)
which may be paid or incurred by the Borrower, the Security Agent or any Secured
Party in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting against, the Equity Guarantor under this
Guarantee.

               (c)     The Equity Guarantor agrees that whenever, at any time,
or from time to time, it shall make any payment to the Security Deposit Agent on
account of its liability hereunder, it will notify the Security Agent in writing
that such payment is made under this Guarantee for such purpose.

               (d)     If at any time, and for only so long as, (i) the
long-term unsecured debt securities of the Equity Guarantor shall be rated less
than BBB- by Standard & Poor's and less than Baa3 by Moody's, (ii) the long-term
unsecured debt securities of the Equity Guarantor shall not be rated by either
Standard & Poor's or Moody's or (iii) both (A) there shall not exist an issues
rating for senior long-term unsecured debt of the Equity Guarantor of at least
BBB- by Standard & Poor's and Baa3 by Moody's and (B) either (x) there shall not
be outstanding any long-term unsecured debt securities of the Equity Guarantor
or (y) the long-term unsecured debt securities of the Equity Guarantor shall be
supported by a guarantee of any kind whatsoever (unless the entity providing
such guarantee has guaranteed the obligations of the Equity Guarantor hereunder
and shall be rated not less than BBB- by Standard & Poor's or not less than Baa3
by Moody's), the Equity Guarantor shall provide to the Security Agent a letter
of credit, in form and substance satisfactory to the Security Agent, issued by a
commercial bank whose long-term unsecured debt securities are rated A or better
by Standard & Poor's or A2 or better by Moody's (or such other commercial bank
as shall be acceptable to the Required Lenders) in an amount equal to the
Maximum Guaranteed Amount less the aggregate amount of all LD Equity
Contributions theretofore made under the Supplemental Equity Contribution
Agreement other than LD Equity Contributions made through drawings on the
Supplemental Equity Contribution Letter of Credit (as defined in the
Supplemental Equity Contribution Agreement).

          3.     Right of Set-off.  The Security Agent and each Secured Party is
hereby irrevocably authorized at any time and from time to time without notice
to the Equity Guarantor, any such notice being expressly waived by the Equity
Guarantor, to set off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Security Agent or such Secured Party to or for the credit or the
account of the Equity Guarantor, or any part thereof in such amounts as the
Security Agent or such Secured Party may elect, against or on account of the
obligations and liabilities of the Equity Guarantor to the Security Agent or
such Secured Party hereunder, whether or not the Security Agent or such Secured
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. The Security Agent and each Secured
Party shall notify the Equity Guarantor promptly of any such set-off and the
application made by the Security Agent or such Secured Party, as the case may
be, of the proceeds thereof; provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of the
Security Agent and each Secured Party under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Security Agent or such Secured Party may have.

          4.     No Subrogation.  Notwithstanding any payment or payments made
by the Equity Guarantor hereunder, or any set-off or application of funds of the
Equity Guarantor by the Security Agent or any Secured Party, the Equity
Guarantor shall not be entitled to be subrogated to any of the rights of the
Security Agent or any Secured Party against the Equity Contributors or against
any collateral security or guarantee or right of offset held by the Security
Agent or any Secured Party for the payment of the Obligations, nor shall the
Equity Guarantor seek or be entitled to seek any contribution or reimbursement
from any Equity Contributor in respect of payments made by the Equity Guarantor
hereunder, until all amounts owing to the Security Agent and the Secured Parties
on account of the Obligations and the Secured Obligations are paid in full. If
any amount shall be paid to the Equity Guarantor on account of such subrogation
rights at any time when all of the Obligations and the Secured Obligations shall
not have been paid in full, such amount shall be held by the Equity Guarantor in
trust for the Security Agent and the Secured Parties, segregated from other
funds of the Equity Guarantor, and shall, forthwith upon receipt by the Equity
Guarantor, be turned over to the Security Agent in the exact form received by
the Equity Guarantor (duly indorsed by the Equity Guarantor to the Security
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Security Agent may determine. After all amounts
owing to the Security Agent and the Secured Parties on account of the
Obligations and the Secured Obligations are paid in full, the Equity Guarantor
shall be subrogated to the rights of the Security Agent and the Secured Parties
against the Equity Contributors.

          5.     Amendments, etc. with respect to the Obligations; Waiver of
Rights. The Equity Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Equity Guarantor, and
without notice to or further assent by the Equity Guarantor, any demand for
payment of any of the Obligations made by the Borrower, the Security Agent or
any Secured Party may be rescinded by the Borrower, the Security Agent or such
Secured Party, and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Borrower, the
Security Agent or any Secured Party, and the Supplemental Equity Contribution
Agreement, the Loan Agreement, any Notes, and the other Financing Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Borrower or the Security Agent (or the Required Lenders, as the case may be) may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Security Agent or any Secured Party for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Security Agent nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against the Equity Guarantor, the
Borrower, the Security Agent or any Secured Party may, but shall be under no
obligation to, make a similar demand on any Equity Contributor or any other
guarantor, and any failure by the Borrower, the Security Agent or any Secured
Party to make any such demand or to collect any payments from such Equity
Contributor or any such other guarantor or any release of such Equity
Contributor or such other guarantor shall not relieve the Equity Guarantor of
its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the Borrower,
the Security Agent or any Secured Party against the Equity Guarantor. For the
purposes hereof "demand" shall include the commencement and continuance of any
legal proceedings.

          6.     Guarantee Absolute and Unconditional. The Equity Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Borrower, the
Security Agent or any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guarantee; and all dealings between the Equity
Contributors or the Equity Guarantor, on the one hand, and the Borrower, the
Security Agent and the Secured Parties, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. The Equity Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Equity
Contributors or the Equity Guarantor with respect to the Obligations. This
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of the Supplemental Equity Contribution Agreement, the Loan
Agreement, any Note, or any other Financing Document, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Borrower, the
Security Agent or any Secured Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Equity Contributor against the Borrower, the
Security Agent or any Secured Party, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Equity Contributor or the Equity
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Equity Contributor for the Obligations, or of the
Equity Guarantor under this Guarantee, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against the Equity Guarantor,
the Borrower, the Security Agent and any Secured Party may, but shall be under
no obligation to, pursue such rights and remedies as it may have against any
Equity Contributor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Borrower, the Security Agent or any Secured Party to pursue
such other rights or remedies or to collect any payments from such Equity
Contributor or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
such Equity Contributor or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Equity Guarantor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Borrower, the Security Agent or any Secured Party against the Equity Guarantor.

          7.     Reinstatement. This Guarantee shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Borrower, the Security Agent or any Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any Equity Contributor or any other Person or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower, such Equity Contributor or any such other
Person or any substantial part of its property, or otherwise, all as though such
payments had not been made.

          8.     No Commencement of Bankruptcy Proceedings. The Equity Guarantor
shall not commence or join with any other Person (other than the Secured
Parties) in commencing any proceeding against any Equity Contributor or the
Borrower under any bankruptcy, reorganization, liquidation or insolvency law or
statute now or hereafter in effect in any jurisdiction.

          9.     Payments. The Equity Guarantor hereby agrees that all payments
of the Obligations will be paid to the Security Deposit Agent on or before the
first Business Day after such payments are due and shall be made by wire
transfer of immediately available funds in Dollars to the Security Deposit Agent
at First Union National Bank, ABA No. 053000219, Account No. 5000000016439,
Attention: James Long, Branch 898, Reference: Cogentrix Southaven, Account
1072000936, or at such other address as the Security Deposit Agent may designate
in writing from time to time.

          10.     Representations and Warranties.  The Equity Guarantor
represents and warrants to the Security Agent and the Secured Parties that:

               (a)     Corporate Existence and Business.  The Equity Guarantor
is a corporation duly organized and validly existing in good standing under the
laws of the jurisdiction of its incorporation, is duly qualified to do business
and is in good standing in each other jurisdiction where the failure to so
qualify could reasonably be expected to have a material adverse effect on its
ability to perform hereunder. As of the date hereof, the Equity Guarantor
directly or indirectly owns 100% of the equity interests in each of the Equity
Contributors.

               (b)     Power and Authorization; Enforceable Obligations.  The
Equity Guarantor has full power and authority and the legal right to own its
properties and to conduct its business as now conducted and proposed to be
conducted by it, to execute, deliver and perform this Guarantee and to take all
action as may be necessary to complete the transactions contemplated hereunder
and thereunder. The Equity Guarantor has taken all necessary corporate action to
authorize the execution, delivery and performance of this Guarantee. No consent
or authorization of, filing with, or other act by or in respect of any other
Person (including any of its stockholders or creditors) is required in
connection with its execution, delivery or performance or the validity or
enforceability as to it of this Guarantee. This Guarantee has been duly executed
and delivered by it and constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally and by general
principles of equity.

               (c)     No Legal Bar.  The execution, delivery and performance by
the Equity Guarantor of this Guarantee and the making of any payments hereunder
by it will not violate any Requirement of Law applicable to it or its properties
or any of its contractual obligations and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any applicable law or contractual obligation.

               (d)     No Proceeding or Litigation.  No litigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the best
of the Equity Guarantor's knowledge, threatened against or affecting it or
against or affecting any of its properties, rights, revenues or assets or the
transactions contemplated by this Guarantee and the other Transaction Documents
which could reasonably be expected to have a material adverse effect on the
Equity Guarantor's ability to perform its obligations hereunder.

               (e)     Investment Company Act.  The Equity Guarantor is not an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

               (f)     The Equity Guarantor agrees that the foregoing
representations and warranties shall be deemed to have been made by the Equity
Guarantor on the date of each borrowing by the Borrower under the Loan Agreement
on and as of such date of borrowing as though made hereunder on and as of such
date.

          11.     Maintenance of Existence, Properties, Etc. The Equity
Guarantor hereby covenants and agrees with the Security Agent and the Secured
Parties that, from and after the date of this Guarantee until the Obligations
are paid in full, the Equity Guarantor shall at all times preserve and maintain
its legal existence as a validly existing corporation under the laws of its
jurisdiction of incorporation, its qualification to do business in each other
jurisdiction where the failure to so qualify could reasonably be expected to
have a material adverse effect on its ability to perform its obligations
hereunder and other material rights, franchises, privileges and consents
necessary for the maintenance of its existence and the conduct of its business.

          12.     Authority of Security Agent.  (a)    The Equity Guarantor
acknowledges that the rights and responsibilities of the Security Agent under
this Guarantee with respect to any action taken by the Security Agent or the
exercise or non-exercise by the Security Agent of any option, right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Guarantee shall, as between the Security Agent and the Secured
Parties, be governed by the Loan Agreement, the other Financing Documents and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Security Agent and the Equity Guarantor, the Security
Agent shall be conclusively presumed to be acting as Security Agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and the Equity Guarantor shall not be under any obligation, or entitlement, to
make any inquiry respecting such authority.

               (b)     The Equity Guarantor agrees that the Security Agent
(acting for the benefit of the Secured Parties) and any assignee thereof shall
be entitled to enforce this Guarantee in its own name and to exercise any and
all rights of the Borrower under this Guarantee in accordance with the terms
hereof (either in its own name or in the name of the Borrower as the Security
Agent may elect), and the Equity Guarantor and the Borrower agree to comply and
cooperate in all respects with such exercise. Without limiting the generality of
the foregoing, the Security Agent and any assignee thereof shall have the full
right and power to enforce directly against the Equity Guarantor all obligations
of the Equity Guarantor under this Guarantee, and otherwise to exercise all
remedies available to the Borrower hereunder and to make all demands and give
all notices and make all requests (either in its own name or in the name of the
Borrower, as the Security Agent may elect) required or permitted to be made or
given by the Borrower under this Guarantee, and the Equity Guarantor
acknowledges and agrees that any such action taken by the Security Agent shall
be deemed effective for all purposes of this Guarantee to the same extent as if
such action had been taken directly by the Borrower. If the Equity Guarantor
shall receive inconsistent directions from the Borrower and the Security Agent,
the directions of the Security Agent shall be deemed the effective directions,
and the Equity Guarantor shall accordingly comply with such directions of the
Security Agent.

          13.     Consent. The Equity Guarantor hereby consents to the terms and
provisions of the Borrower Security Agreement and each of the other Transaction
Documents, including, without limitation, the assignment by the Borrower of all
of its right, title and interest in, to and under this Guarantee to the Security
Agent pursuant to the terms of the Borrower Security Agreement.

          14.     Notices. All notices, requests and demands to or upon the
Security Agent, any Secured Party or the Equity Guarantor to be effective shall
be in writing (or by telex, fax or similar electronic transfer confirmed in
writing) and shall be deemed to have been duly given or made when delivered by
hand or if given by mail, when deposited in the mails by certified mail, return
receipt requested, or if by telex, fax or similar electronic transfer, when sent
and receipt has been confirmed, addressed as follows:

               (a)     if to the Borrower, the Security Agent or any Secured
Party, at its address or transmission number for notices provided in subsection
12.2 of the Loan Agreement; and

               (b)     if to the Equity Guarantor, at its address or
transmission number for notices set forth under its signature below.

          The Security Agent, each Secured Party and the Equity Guarantor may
change its address and transmission numbers for notices by notice in the manner
provided in this Section.

          15.     Severability.  Any provision of this Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

          16.     Integration.  This Guarantee represents the agreement of the
Equity Guarantor with respect to the subject matter hereof and there are no
promises or representations by the Borrower, the Security Agent or any Secured
Party relative to the subject matter hereof not reflected herein.

          17.     Amendments in Writing; No Waiver; Cumulative
Remedies.  (a)    None of the terms or provisions of this Guarantee may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Equity Guarantor, the Borrower and the Security
Agent, provided that any provision of this Guarantee may be waived by the
Security Agent and the Secured Parties in a letter or agreement executed by the
Security Agent or by telex or facsimile transmission from the Security Agent.

               (b)     Neither the Borrower, the Security Agent nor any Secured
Party shall by any act (except by a written instrument pursuant to paragraph (a)
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Borrower, the
Security Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Borrower, the Security Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Borrower, the Security Agent or such Secured Party would
otherwise have on any future occasion.

               (c)     The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

          18.     Section Headings. The section headings used in this Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

          19.     Successors and Assigns. This Guarantee shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, provided that neither the Equity Guarantor nor the Borrower may
assign nor otherwise transfer any of its rights or obligations hereunder (other
than the assignments by the Borrower in favor of the Security Agent pursuant to
the Security Agreement) without the prior written consent of each of the
Lenders.

          20.     Governing Law. This Guarantee shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

          21.     Counterparts. This Guarantee may be executed by one or more of
the parties hereto on any number of counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Guarantee signed by all the parties shall be lodged with
the Borrower and the Security Agent.

          22.     Submission to Jurisdiction; Waivers. The Equity Guarantor
hereby irrevocably and unconditionally:

               (a)     submits for itself and its property in any legal action
or proceeding relating to this Guarantee and the other Transaction Documents, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

               (b)     consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

               (c)     agrees that nothing herein shall affect the right to
effect service of process in any manner permitted by law or shall limit the
right to sue in any other jurisdiction; and

               (d)     waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

          23.     WAIVER OF JURY TRIAL.  THE EQUITY GUARANTOR, THE BORROWER AND
THE SECURITY AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR ANY OTHER
TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

          24.     Termination.  This Guarantee shall terminate and be of no
further force and effect, and the Equity Guarantor shall have no further
obligations hereunder, on the Conversion Date.


          IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be
duly executed and delivered by its duly authorized officer as of the day and
year first above written.




COGENTRIX ENERGY, INC.


By:            /s/ CLAY S. COLEMAN            
      Name:  Clay S. Coleman
      Title:    Vice President - Project Finance

Address for Notices:

Cogentrix Energy, Inc.
9405 Arrowpoint Blvd.
Charlotte, North Carolina 28273
Attention: Chief Financial Officer
Telephone: 704-525-3800
Telecopy: 704-529-1006

With a copy to:

Cogentrix Southaven Holdings, Inc.
9405 Arrowpoint Blvd.
Charlotte, North Carolina 28273
Attention: General Counsel
Telephone: 704-525-3800
Telecopy: 704-529-1006







Acknowledged and Agreed:

SOUTHAVEN POWER, LLC, as Borrower

By:  COGENTRIX SOUTHAVEN HOLDINGS, INC.,
   its Manager


By:            /s/ CLAY S. COLEMAN            
      Name:  Clay S. Coleman
      Title:    Vice President - Project Finance



CREDIT LYONNAIS NEW YORK BRANCH,
   as Security Agent


By:            /s/ TED VANDERMEL               
      Name:  Ted Vandermel
      Title:    Vice President